Citation Nr: 1757428	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United State Navy from January 1953 to January 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran timely filed a notice of disagreement (NOD), and subsequently filed a substantive appeal (via a VA Form 9) in May 2016.

In May 2017, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's current tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

A. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that his current bilateral hearing disability is a result of his noise exposure in service.

Service treatment records (STRs) reflect that in December 1952, upon entrance, the Veteran underwent a Whispered Voice test which revealed his hearing to be 15/15.  Upon separation, in December 1956, the Veteran underwent a Whispered Voice test which revealed his hearing to be 15/15.  

Post service, the Veteran submitted an October 2014 statement from his private audiologist who reported that the Veteran had significant ear history with noise exposure.  She noted that the Veteran was an aircraft carrier on the deck in-service where he did not wear ear protection.  She diagnosed him with sensorineural hearing loss with potential conductive component.  

In January 2015, the Veteran underwent an audiological examination Disability Benefits Questionnaire (DBQ).  The Veteran reported that during service, he was assigned to a fighter group where he was on a flight deck.  He further reported that he did not have ear protection.  Audiometric testing revealed the following pure tone threshold in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
25
85
80
80
Left
15
25
75
75
75

His speech recognition scores were 60 percent for the right ear and 56 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The examiner found that based on a review of the available medical records, it was his opinion that that the Veteran's hearing loss was less likely as not caused by exposure to noise in service.  As rationale, he reported that the Veteran's STR's were silent for any complaints of hearing loss.  He noted that the hearing tests taken upon entrance and separation in service revealed normal hearing bilaterally.  He concluded that it had been more than 57 years since the Veteran left service, which he found increased the possibility that his hearing loss was caused by some event, injury, or illness which occurred after he left service.  

In his February 2016 NOD, the Veteran asserted that the whisper test conduction at separation was not accurate enough to identify his hearing issues at the time of separation.  He further reported, through his representative, that he was not afforded the opportunity of an audiometric test, and that reading would have identified hearing impairments after serving on the flight deck during flight operation.  He concluded that his hearing impairments were directly related to service.  

In July 2016, the Veteran submitted a statement from his private physician, an ear, nose, and throat specialist, where she opined that the Veteran's hearing loss results from significant acoustic trauma from noise exposure.  She explained that he had no further significant noise exposure in his life, and it is logical that his hearing loss came from the military and his military experience.  

In May 2017, the Veteran submitted statements from his family where they reported his difficulties with hearing.

In June 2017, an addendum opinion to the February 2015 opinion was provided.  The audiological professional opined that the Veteran's bilateral hearing loss is less likely than not related to or caused by an event or acoustic trauma from exposure to hazardous noise in service.  She found that the Veteran currently has hearing loss in both ears; however, the Veteran's service records were silent with regards to complaints, diagnosis, and treatment of hearing loss.  She noted that the Veteran entered and exited service with normal hearing in both ears by VA criteria.  She stated that the Veteran complained of sudden hearing loss in 2014, over five decades after his time in service.  She found that it is more likely than not that illness, age, civilian, or recreational events since his time in service are related to his hearing loss.  She reported that the Veteran's statements, as well as the statements from friends and family, were taken into account, but do not agree with the information in his records.  She concluded that despite having a military occupational specialty (MOS) with a high probability of noise exposure, this does not always result in hearing loss and each case should be taken individually.    

In his November 2017 informal hearing presentation, the Veteran submitted a link to an article that supported the fact that it was common knowledge among audiologist that the whisper voice testing is not reliable. Additionally, the Veteran submitted another link to an article that supported his contentions that Navy tactical jet aircraft have a higher noise exposure than civilian jet aircraft.   

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  As an initial matter, the Board finds that the preponderance of the evidence supports a current hearing loss disability and in-service noise exposure.  Thus, the dispositive issue is whether there is a nexus between the two.

The February 2015 and June 2017 audiological opinions reflect a lack of a relationship between the current hearing loss disability and the in service noise exposure.  Specifically, the examiner noted normal hearing at entrance and separation, based on a Whispered Voice test only, and concluded that the Veteran did not report hearing loss until more than 50 years after separation.  The medical professionals conceded his noise exposure, found that his history is remarkable for military related noise exposure, however; concluded that there was no relationship between his conceded noise exposure and current disability.  However, it appears that the examiners did not fully take into consideration the Veteran's statements; specifically the Veteran's argument that the Whispered test was not accurate enough to identify his hearing issues at the time of separation and he was not afforded the opportunity of an audiometric test.  Additionally, the medical professionals did not address the theory of delayed or latent onset of hearing loss.  Thus, the opinions are inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

In contrast to the above inadequate opinions, the July 2016 ear, nose, and throat specialist provided a detailed explanation for her positive medical opinion, based on the Veteran's statements, and the prior examinations she has conducted on him.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Furthermore, she is an ear, nose, and throat physician who has clinical familiarity with the Veteran through regular treatment for his hearing loss. Although the rationale was not extensive, reading her opinion as a whole and in context of the evidence of record, to include her familiarity with the Veteran's hearing loss and progression of symptoms, as well as the consistency of the Veteran's statements, entitles her positive nexus opinion to at least some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, while the medical opinion relied, in part, on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the veteran's statements to be credible.

Given the adequate positive medical nexus opinion and competent, credible lay evidence of current bilateral hearing loss that had its onset in service, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Tinnitus

The Veteran contends that his tinnitus is related to noise exposure in service.

The Board notes that tinnitus is capable of lay observation, and the Veteran has offered competent, credible statements that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Furthermore, medical treatment evidence of record reflects a diagnosis of tinnitus.  Thus, the Veteran has met the current disability requirement.

As noted above, the Veteran asserted that he was subject to noise exposure during active service on flight deck.  His statements have been found competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has met the in-service injury or event requirement.  Hence, the dispositive issue is whether tinnitus is related to the in-service noise exposure.

During his January 2015 audiological examination, the Veteran reported that he remembers noticing his tinnitus after being on the flight deck.  However, the February 2015 audiologist opined that his tinnitus was less likely as not caused by exposure to noise in service.  As rationale, he reported that the Veteran's STRs were silent for complaint of tinnitus and it had been more than 57 years since he left service; thus, increasing the possibility that his tinnitus was caused by some event, injury, or illness which occurred during his post service years.  

The June 2017 audiological professional also opined that the Veteran's tinnitus was less likely than not related to or caused by an event or acoustic trauma from exposure to hazardous noise in service.  She noted the Veteran's report that tinnitus began after flight deck; however, reported that his STRs were silent for complaints, diagnosis, and treatment of tinnitus.  She concluded that despite having an MOS with a high probability of noise exposure, this does not always result in tinnitus and each case has to be taken individually.

It appears that the audiological professionals did not take into consideration the Veteran's statements as to the onset of his tinnitus, and the continued symptoms he experienced.  Thus, the opinions are inadequate.  Buchanan, 451 F.3d at 1336 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  While the June 2017 audiologist noted that the Veteran reported an onset of tinnitus in service, she appeared to have not found his statements credible and did not offer a reason as to why he would not be credible.  As noted above, the Board has found the Veteran's statements to be credible.  Consequently, this lay evidence of a nexus between the Veteran's current tinnitus and his military service based on continuous symptoms is entitled to substantial probative weight.

The evidence before the Board thus consists of inadequate negative medical nexus opinions and competent, credible lay evidence of current tinnitus that had its onset in service.  The evidence is therefore at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


